                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 THOMAS W. ZACH,

                               Plaintiff,
        v.
                                                                            ORDER
 JAMES THORPE, ROBERT SCHENCK,
                                                                         16-cv-442-jdp
 KAREN GOURLIE, WELCOME ROSE,
 TIMOTHY LUNDQUIST, and JEAN CARLSON,

                               Defendants.


 THOMAS W. ZACH,

                               Plaintiff,
        v.
                                                                            ORDER
 BRIAN BEAHM, TROY HERMANS,
 ROBERT SCHENCK, BOB BRYZENSKI, BRENNAN,
                                                                         16-cv-823-jdp
 LOGAN, TODD JOHNSON, DON RENFRO,
 RANDY BERZ, DEIDRE MORGAN, SARA POLK,
 CHRISTINE BRATZ, DR. DELAP, and K. LOVELL,

                               Defendants.


       Plaintiff Thomas Zach has filed another motion to stay these cases. Dkt. 55 in the ’442

case. He also asks for my recusal or to transfer the case to another venue. This motion is

addressed to Magistrate Judge Oppeneer, but Judge Oppeneer cannot grant reconsideration of

my decisions, order my recusal, or transfer the case. I am the appropriate judicial officer to rule

on those requests. Because nothing in Zach’s new submission warrants granting any of his

requests, I will deny the motion. As I have previously explained to Zach, his current tasks are

to gather evidence and contact attorneys.
       Zach suggests that a new lawyer has filed a notice of appearance for defendants,

replacing the original lawyer assigned to defendants. But there is no such notice on the dockets

in these cases, so I will direct defendants to respond to this order, indicating whether there has

been a change of counsel.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Thomas W. Zach’s motion for assistance in recruiting counsel, for recusal,
          and for transfer, Dkt. 55 in the ’442 case, is DENIED.

       2. Defendants may have until February 5, 2019, to respond to this order.

       Entered January 30, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
